  Case 3:19-cv-00470-X Document 22 Filed 05/21/20       Page 1 of 2 PageID 155



                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

  FALCON INSURANCE COMPANY,         §
                                    §
         Plaintiff,                 §
                                    §
  v.                                §         Civil Action No. 3:19-CV-00470-X
                                    §
  KORPO BORLAY, individually and as §
  next friend of minor child, D.B., §
  EMMANUEL NDEBEH, CYNTHIA          §
  BENITEZ, DO-HUI SONG MIN, DAA §
  SOLUTIONS LLC, FARMERS            §
  TEXAS COUNTY MUTUAL               §
  INSURANCE COMPANY, and            §
  LIBERTY MUTUAL INSURANCE          §
  COMPANY,                          §
                                    §
         Defendants.
                                    §

                   MEMORANDUM OPINION AND ORDER

      Plaintiff Falcon Insurance Company (Falcon) filed its original complaint for

declaratory judgment on December 14, 2018. Although all the defendants were

properly served with a summons and the complaint, only one (Farmers Texas County

Mutual Insurance Company) answered. Falcon filed its motion for entry of default

and for default judgment against the nonresponsive defendants on January 2, 2020

[Doc. No. 21]. None of the defendants responded to the motion.

      The Court DENIES WITHOUT PREJUDICE the motion. Before the Court

may consider a motion for default judgment under Federal Rule of Civil

Procedure 55(b)(2) on its merits, the movant must first seek directly from the Clerk

an entry of default in accordance with Rule 55(a). Rule 55(a) says, “When a party


                                         1
   Case 3:19-cv-00470-X Document 22 Filed 05/21/20                          Page 2 of 2 PageID 156



against whom a judgment for affirmative relief is sought has failed to plead or

otherwise defend, and that failure is shown by affidavit or otherwise, the clerk must

enter the party’s default.”1 In its motion, Falcon requests “that the Court enter

default.”2 But Falcon must actually ask the Clerk—not the Court—to do so. And

until the Clerk enters the requested default, the Court may not decide a motion for

default judgment.3 If Falcon wishes for an entry of default, it must seek it from the

Clerk.


         IT IS SO ORDERED this 21st of May 2020.




                                                  ___________________________________
                                                  BRANTLEY STARR
                                                  UNITED STATES DISTRICT JUDGE




         1   FED. R. CIV. P. 55(a).
         2   Plaintiff’s Motion for Default Judgment, at 1 [Doc. No. 21].
         3 As Falcon is aware, Rule 55(b)(2) provides the standard for a default judgment in a case like

this (including when, like here, a minor defendant is involved). The Court also notes that when an
action, like here, “presents more than one claim for relief . . . or when multiple parties are involved,
the court may direct entry of a final judgment as to one or more, but fewer than all, claims or parties
only if the court expressly determines that there is no just reason for delay.” Id. 54(b). Otherwise,
when “one of multiple defendants has defaulted, ‘judgment should generally not be entered against
the defaulting defendant until the matter has been adjudicated as to all defendants[.]’” Bank of
America, NA v. Vandenburg, 2020 WL 1640344, at *2 (N.D. Tex. Apr. 2, 2020) (quoting Underwriters
at Lloyds, Syndicate 4242 v. Turtle Creek P’ship, Ltd., 2010 WL 5583118, at *2 (S.D. Tex. Feb. 26,
2010)). See also Underwriters at Lloyds, 2010 WL 5583118, at *2 (explaining that although the general
rule to not grant final judgment as to some defendants is when there is alleged joint and several
liability, the same reasoning “probably can be extended to situations in which several defendants have
closely related defenses” (citing Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, 10A Fed.
Prac. and Proc. Civ. § 2690 (3d ed. 1998))).

                                                      2
